80077: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34117: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80077


Short Caption:MARTIN (WESLIE) VS. STATECourt:Supreme Court


Related Case(s):77419


Lower Court Case(s):Clark Co. - Eighth Judicial District - C334047Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantWeslie Hosea MartinHoward Brooks
							(Clark County Public Defender)
						Sharon G Dickinson
							(Clark County Public Defender)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/21/2019Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


11/21/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)19-47809




11/21/2019Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (SC)19-47810




11/22/2019Notice of Appeal DocumentsFiled Confidential Envelope Containing the Sealed Documents (Exhibit List). (SC)


11/22/2019Notice of Appeal DocumentsFiled Confidential Envelope Containing the Sealed Documents (Exhibit List). (SC)


12/04/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/10/18, 08/16/18, 10/09/18, 10/16/18, 10/18/18, 10/25/18, 10/30/18, 11/01/18, 03/19/19, 04/09/19, 05/30/19, 06/06/19, 06/11/19, 06/17/19, 06/18/19, 06/19/19, 06/20/19, 06/21/19, 08/15/19, 09/06/19, 10/29/19.  To Court Reporter: Renee Vincent and Cynthia Georgilas. (SC)19-49212




12/06/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-49664




12/09/2019Notice/IncomingFiled Appellant's NRAP 46(a)(2) Notice (Sharon G. Dickinson, Chief Deputy Public Defender as counsel for Appellant). (SC)19-49878




01/27/2020TranscriptFiled Notice from Court Reporter. Cynthia Georgilas stating that the requested transcripts were delivered.  Dates of transcripts: 06/17/19, 06/18/19, 06/19/19, 06/20/19 and 06/21/19. (SC)20-03740




03/16/2020MotionFiled Stipulation (Opening Brief). (SC)20-10315




03/17/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief due: April 20, 2020.  (SC)20-10344




04/20/2020MotionFiled Appellant's Motion for Extension to File Opening Brief. (SC).20-14948




04/30/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: June 22, 2020. (SC).20-16364




06/22/2020MotionFiled Appellant's Motion for Extension of time to File Opening Brief. (SC).20-23166




07/06/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until August 21, 2020, to file and serve the opening brief and appendix.20-24742




08/20/2020MotionFiled Appellant's Motion for Extension to File Opening Brief. (SC).20-30777




08/27/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until October 20, 2020, to file and serve the opening brief and appendix.  (SC)20-31658




10/20/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)20-38443




10/28/2020Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: November 19, 2020. (SC)20-39452




11/19/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)20-42350




11/30/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until December 17, 2020, to file and serve the opening brief and appendix.  (SC)20-43253




12/17/2020AppendixFiled Appellant's Appendix Volume I. (SC)20-45694




12/17/2020AppendixFiled Appellant's Appendix Volume II. (SC)20-45695




12/17/2020AppendixFiled Appellant's Appendix Volume III. (SC)20-45698




12/17/2020AppendixFiled Appellant's Appendix Volume IV. (SC)20-45699




12/17/2020AppendixFiled Appellant's Appendix Volume V. (SC)20-45700




12/17/2020AppendixFiled Appellant's Appendix Volume VI. (SC)20-45701




12/17/2020AppendixFiled Appellant's Appendix Volume VII. (SC)20-45702




12/17/2020AppendixFiled Appellant's Appendix Volume VIII. (SC)20-45703




12/17/2020AppendixFiled Appellant's Appendix Volume IX. (SC)20-45704




12/17/2020AppendixFiled Appellant's Appendix Volume X. (SC)20-45705




12/17/2020AppendixFiled Appellant's Appendix Volume XI. (SC)20-45706




12/17/2020MotionFiled Appellant's Motion for Leave to File Opening Brief in Excess of Type-Volume Limitation. (SC)20-45770




12/17/2020BriefFiled Appellant's Opening Brief. (SC)20-45771




12/22/2020Order/ProceduralFiled Order Granting Motion.  Appellant's motion for leave to file an opening brief in excess of the type-volume limitation is granted.  The opening brief was filed on December 17, 2020.  Respondent shall have until January 19, 2021, to file and serve the answering brief.  (SC)20-46153




12/24/2020Notice/IncomingFiled Notice of Appearance (John T. Niman, Deputy District Attorney as counsel for respondent). (SC)20-46515




12/24/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/06/20 and 10/15/20. To Court Reporter: Cynthia Georgilas. (SC)20-46516




01/19/2021Notice/IncomingFiled Notice of Appearance (John Niman, Deputy District Attorney as counsel for respondent). (SC)21-01561




01/19/2021MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)21-01562




01/29/2021Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  March 22, 2021.  (SC)21-02808




03/22/2021MotionFiled Respondent's Motion for Enlargement of Time Second Request (Answering Brief). (SC)21-08082




04/02/2021Order/ProceduralFiled Order Denying Motion. Respondent's answering brief due: 14 days. (SC)21-09531




04/16/2021MotionFiled Respondent's Motion for Leave to File Answering Brief in Excess of Type-Volume Limitations. (SC)21-11051




04/16/2021BriefFiled Respondent's Answering Brief. (SC)21-11058




04/20/2021Order/ProceduralFiled Order Granting Motion.  Respondent's motion for leave to file an answering brief in excess of the type-volume limitation is granted.  The answering brief was filed on April 16, 2021.  Appellant shall have until May 17, 2021, to file the reply brief, if deemed necessary.  (SC)21-11410




05/03/2021OtherReturned Unfiled Document - Motion to End Briefing and Submit for Decision. (SC)21-12530




05/04/2021MotionFiled Stipulation (Reply Brief). (SC)21-12709




05/04/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: June 16, 2021. (SC)21-12761




06/08/2021BriefFiled Appellant's Reply Brief. (SC)21-16460




06/08/2021AppendixFiled Appellant's Appendix Volume XII. (SC)21-16461




06/09/2021Case Status UpdateBriefing Completed/To Screening. (SC)


08/25/2021Order/ProceduralFiled Order Directing Transmission of Copy of Exhibit.  This court has determined that review of Court's Exhibit 1 Crime Stoppers Report admitted on November 1, 2018, in district court case number C334047 may assist this court in resolving this appeal.  It appears this exhibit may have been sealed in the district court below.  The clerk of the district court shall have 14 days from the date of this order to file a copy of this exhibit with this court.  If the document was sealed in the district court, the clerk of the district court shall submit it to this court under seal.  (SC)21-24785




10/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-29630




11/30/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction AFFIRMED" SNP21 - RP/LS/AS (SC)21-34117





Combined Case View